Court of Appeals, State of Michigan

                                            ORDER
                                                                        David H. Sawyer
 People of MI v Tyrone Rogers                                             Presiding Judge

 Docket No.    336000                                                   Michael J. Kelly

 LC No.        15-000559-FC                                             Brock A. Swartzle
                                                                          Judges


              The Court orders that the December 10, 2020 opinion is VACATED, and a new opinion is
attached.



                                                      _______________________________
                                                       Judge




                                December 17, 2020
            If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                    FOR PUBLICATION
                                                                     December 17, 2020
                Plaintiff-Appellee,                                  9:20 a.m.

 v                                                                   No. 336000
                                                                     Muskegon Circuit Court
 TYRONE ROGERS,                                                      LC No. 15-000559-FC

                Defendant-Appellant.


Before: SAWYER, P.J., and M. J. KELLY and SWARTZLE, JJ.

SWARTZLE, J.

        A criminal defendant bears a heavy burden when seeking a new trial based on newly
discovered evidence. This is especially the case when the newly discovered evidence consists of
recanting statements that are largely hearsay, and even more so when the recanting statements are
themselves recanted. But, a heavy burden does not mean an impossible one.

        A jury convicted defendant of one count of sexual assault against the complainant, his
teenage biological daughter. The trial came down to a “he said/she said” credibility contest. The
complainant subsequently recanted her testimony on multiple occasions, including in a video, but
she later testified that her recanting statements were lies. The complainant did, however, admit
under oath that she made similar allegations of sexual assault against her adoptive father and
brother, and that those allegations were false. We conclude that a reasonable juror could find the
new evidence credible, and when all of the available record evidence is considered, a different
outcome on retrial is probable. We therefore reverse the trial court’s denial of defendant’s motion
for new trial and remand for further proceedings, as more fully explained below.

                                       I. BACKGROUND

                   A. INITIAL TRIAL AND APPELLATE PROCEEDINGS

       Defendant was tried by jury on two counts of first-degree criminal sexual conduct (CSC-
I), MCL 750.520b(1)(b), involving TC. Defendant is TC’s biological father, but his parental rights
to her were terminated when she was an infant. Stanley Cunningham, Sr. and Christine
Cunningham adopted TC when she was 18 months old. TC has an older half-sister, DR, who also


                                                -1-
testified at trial (they have the same biological mother). Given the number of witnesses in this
case who share the same last names, we will often use a first name when referring to a particular
adult witness.

        TC testified that she reached out to defendant in 2014 to establish a relationship, and
Christine permitted her to visit defendant on occasion. In May 2015, when TC was 15 years old,
she spent time with defendant while Christine was at a church conference. TC did not recall what
she was wearing, but she did remember that during this visit, defendant removed her “bottom
clothing”; defendant removed his “bottom clothing”; and both defendant and TC were naked from
the waist down. Defendant then held her by the neck, threw her to the ground, and inserted his
penis into her vagina. Defendant purportedly said something to TC about having his children,
which would be TC’s biological siblings. TC could not recall whether the assault lasted “a few
seconds” or “a matter of minutes,” and she did not remember whether she screamed during the
assault or where it occurred in the house. TC testified that she did not visit defendant again after
this May 2015 assault.

        TC subsequently clarified that this was actually the second time that defendant had sexually
assaulted her. As to the alleged earlier assault, TC did not recall when it took place or whether
defendant took her clothes off. TC initially testified that she did not recall whether defendant’s
girlfriend, Tara Rainwater, was present, but then clarified that Tara was there and that defendant
told her to go into another room before he assaulted TC. TC testified that she did not call for help
because Tara “knew it was going on,” but as to other details, TC could “barely remember” anything
about the assault. When asked again about what defendant told her regarding siblings, she could
not recall whether he said this during the first or second assault.

       TC claimed at trial that she first disclosed the May 2015 assault to DR. Although she did
not recall precisely when she told DR, she knew that it was before she told Christine in August
2015. TC explained that she did not disclose the assault immediately because she was afraid of
defendant. He purportedly threatened her and was “talking about doing something to [her]
family.” She could not recall, however, whether defendant made these threats after the first or
second assault.

        DR also testified at trial. She claimed that her biological mother dated defendant in the
mid-1990s when DR was six or seven years old. In August 2015, TC disclosed something to her
about defendant that made her upset. DR explained, “I been through the same thing and I never
wanted her to go through any of that.” Specifically, DR testified that, when she was younger,
defendant sexually assaulted her. She could not recall how many times defendant did this, though
at least “once for sure.” She testified that she reported the abuse to the Child Abuse Council.
(Although not brought out at trial, a family court judge had found the allegations of sexual abuse
not credible.)

       The prosecutor called Christine to the stand. She confirmed that TC told her that defendant
had sexually assaulted her, and she told the police the next day. According to Christine, TC
suffered from reactive attachment disorder (“RAD”) from the time she was an infant. TC took
medication for RAD, but when she missed her medication, TC engaged in “wild behavior,” and
was loud and uncontrollable. When she testified at trial, TC admitted that she had not taken her
medication for several days.


                                                -2-
        Two experts also testified for the prosecution. Dr. Yvonne Mallon, a child-abuse
pediatrician at the Ottawa County Children’s Advocacy Center, testified as an expert in child-
abuse pediatrics. Dr. Mallon obtained TC’s medical history and performed a medical examination
on her. TC described penile-vaginal penetration, though she did not mention bleeding or pain.
The medical examination was normal; there was a “small notch” or “divot” on TC’s hymen, but
this was “nonspecific”—it could have been from a sexual injury or just normal development.
Based on the history provided by TC, Dr. Mallon testified that she suspected pediatric sexual
abuse. In addition, Dianne Adams, a psychotherapist, testified as an expert in child-sexual abuse.
She explained to the jury the theory of delayed disclosure and testified that she did not notice any
“red flags” during her forensic interview of TC.

        Defendant called Tara to testify in his defense. The two were no longer dating, but she
recalled that when they were together, TC would call defendant every few weeks and she visited
him several times. Tara denied knowing anything about a sexual assault of TC or that defendant
told her to leave the room when he was with TC.

        After the close of proofs, the jury convicted defendant of one count of CSC-I, though it
acquitted him of the other. The trial court sentenced defendant as a fourth-offense habitual
offender to a term of 29 to 48 years in prison. Soon after, defendant moved for a new trial or an
evidentiary hearing, arguing that he received ineffective assistance of trial counsel. The trial court
held a hearing and allowed defendant’s trial counsel to testify. The trial court subsequently denied
the motion.

       Defendant appealed as of right. While on appeal, defendant moved for a remand so that
he could seek a new trial based on newly discovered evidence. He supported his motion with,
among other things, an affidavit by TC in which she recanted her allegations of sexual assault. In
September 2018, this Court granted the motion and remanded the matter so that defendant could
seek a new trial or other relief from judgment. People v Rogers, unpublished order of the Court
of Appeals, entered September 18, 2018 (Docket No. 336000).

                      B. TRIAL-COURT PROCEEDINGS ON REMAND

        On remand, defendant moved for a new trial or other relief from judgment. The prosecutor
opposed the motion, noting that there were inconsistencies in TC’s affidavit and suggesting that
the affidavit was the result of undue influence. The trial court held a hearing on the motion in
November 2018 and determined that it would need to take additional evidence. The trial court’s
proceedings lasted until July 2020. It appears from the record that TC’s refusal to cooperate caused
most, if not all, of the delay. In fact, the trial court procured TC’s testimony only after it had her
arrested on a material-witness warrant.

                              1. FIRST EVIDENTIARY HEARING

        The first day of hearings took place in March 2019. Both Stanley and Christine testified.
Christine explained to the trial court that, shortly after defendant’s criminal trial, TC accused
Stanley and their son, Kawawn, of having sexually assaulted her. TC claimed that Christine stood
by the door and listened while Stanley raped TC. When she made these allegations, TC was in jail
for domestic violence against the Cunninghams. The allegations were investigated, and no further



                                                 -3-
action was taken. Sometime after this, the Cunninghams told TC that she could not live with them
any longer.

        James Rogers, pastor of a local church, testified that defendant was his older brother. He
stated that his nephew, Robert Lee Howell, called him sometime after the trial and asked him to
come over to his home. (In a subsequent hearing, Robert testified that his name is “Robert
Rogers.”) When Pastor James arrived, Robert was on the phone, and he indicated that he was
speaking with TC. Robert said that TC had to leave the home where she was staying and asked
whether they could pick her up. Pastor James agreed, but asked Robert to go with him because he
did not want to be alone with TC.

         Pastor James testified that, as TC got into the backseat of his SUV, she apologized to him
for “ ‘lying on my dad.’ ” Pastor James said that he asked for permission to record her statement.
The trial court found that TC was unavailable to testify as a witness and admitted the video
recording of her statement. In the video, TC tells her uncle that she had been “influenced” and
“misled” by DR, and that her allegations that defendant choked and raped her were lies. After
being prompted by her uncle, TC also agrees that she brought this up when she got into the SUV
and consented to be videotaped.

        Pastor James testified that he called defense counsel right away and arranged for TC to
meet with counsel approximately two weeks later. TC signed the affidavit filed in support of
defendant’s motion on the day that she met with counsel. According to Pastor James, TC told him
that DR put her up to accusing defendant of rape, and indicated that DR had threatened her. TC
also told him that she had trouble on the witness stand because she was trying to remember what
DR had told her to say.

       Pastor James explained that he took TC to stay at the home of Robert’s sister, but it was
only “four or five hours” before he received a call because a person at the home did not want TC
staying there. Pastor James then picked up TC and drove her to the home of his sister, Patricia
Rogers. TC lived with Patricia for a short time, but Patricia eventually asked TC to leave because
they could not get along. Pastor James’ wife arranged for TC to move into a homeless shelter.

       Patricia and Melanie Albring, a member of Pastor Rogers’ church, also testified. They
both claimed that TC recanted her criminal trial testimony. Patricia further testified that TC
blamed her false testimony on DR’s threats against her.

                                 2. INTERIM PROCEEDINGS

        In April 2019, defendant moved for an in camera review of Child Protective Services’
(“CPS”) records involving TC. Defendant alleged that the records would show that TC made
allegations of sexual abuse against her biological mother, which CPS had investigated and
determined to be meritless.

        The trial court held a hearing on the motion, and defense counsel represented that CPS had
investigated TC’s biological mother based on TC’s claims of sexual abuse. Counsel further
represented that a judge had determined that TC’s allegations were meritless and that TC could
not be believed.



                                                -4-
        In analyzing whether to allow discovery of the CPS records, the trial court recognized that
defendant’s argument for a new trial had expanded to encompass all the evidence indicating that
TC had made false allegations of sexual abuse. The trial court determined that defendant should
be allowed another day to present his evidence and held that it would review the CPS records in
camera to determine whether any portion of the records should be disclosed to the defense. The
trial court also expressed concern that the parties had not been able to produce TC to testify. It
opined that it might be necessary to issue a material-witness warrant for TC. The trial court
subsequently ordered that one record from the CPS records had to be released to the defense—in
this record, TC admitted to a trial-court referee that she had made a false allegation of physical
abuse against Kawawn.

                          3. CONTINUED EVIDENTIARY HEARING

         The trial court continued the evidentiary hearing in May 2019. At the start of the hearing,
the trial court heard that TC was avoiding testifying in court. Robert testified at the hearing, and
his testimony was consistent with Pastor James’ earlier testimony. Defendant’s sister, Earnestine
Gaines, and niece, Connie Sullivan, also testified, and they both said that TC recanted her
allegations of sexual assault against defendant.

       Defense counsel called Tara Rainwater to testify. She recalled that about the same time
when TC accused defendant of raping her, TC came to their home for a visit. During the visit, TC
became upset about not getting her way on some matter. She then packed her things and became
loud and angry. Tara said that she and defendant decided that TC needed to leave and told her so.
According to Tara, on the drive back to the Cunninghams’ home, TC became angry again because
someone had called CPS to report that she was living with DR instead of living with the
Cunningham family.

        After Tara testified, the trial court discussed the efforts to find TC and stated that TC was
the “indispensable link” in the matter. The trial court was reluctant to have TC arrested, but it felt
that a material-witness warrant might be needed.

                              4. MORE INTERIM PROCEEDINGS

       On July 25, 2019, defendant moved to adjourn the next evidentiary hearing. Defense
counsel asserted that TC was talking with the Cunningham family again, and Christine was not
cooperating with efforts to find TC. Defense counsel also complained that Kawawn had been
avoiding service. Defense counsel sought to subpoena Christine, Kawawn, and TC; after hearing
from a private investigator, the trial court signed a material-witness warrant for TC.

         The trial court held another hearing in September 2019. Defense counsel informed the trial
court that she had sent a subpoena to TC and had spoken to her on the phone. She stated that TC
told her that she would appear at the hearing; however, TC did not appear. Pastor James then
testified generally about his efforts to contact TC and get her to appear in court. He related that
he had not been able to contact TC in approximately a year. He stated that she had become upset
with him and had stopped talking to him. The last he had heard was that TC was again living with
Christine.




                                                 -5-
        The next hearing was held in October 2019. At that hearing, defense counsel asserted that
she was “95 percent certain” that TC was staying with Christine. She stated that both Christine
and TC had failed to comply with the subpoenas for them to appear at the previous hearing. The
prosecutor opined that it spoke volumes that TC was no longer cooperating with defendant’s
family, when she was earlier willing to tell just about everybody that she lied. Defense counsel
responded that she agreed but came to the opposite conclusion: “If she has nothing to hide, why
isn’t she here?”

                                       5. TC’S TESTIMONY

       In December 2019, the trial court held an evidentiary hearing the day after it learned that
TC had been arrested on the material-witness warrant. The trial court appointed an attorney to
represent TC and ensured that she was advised of her Fifth-Amendment rights before testifying
under oath.

        TC denied that DR had threatened her to set up defendant on a sexual-assault charge. She
also denied that she had lied at defendant’s criminal trial, and she generally denied or did not recall
telling defendant’s family members and others that she lied at the trial. Although she
acknowledged making the video with Pastor James and later signing the sworn affidavit—in both
of which she recanted her trial testimony and allegations of rape against defendant—she explained
that she lied in both instances. She reaffirmed her trial testimony that defendant sexually assaulted
her.

         With respect to the video, TC explained that she was homeless at the time and that Pastor
James was helping her. Eventually, she came to believe that the only way he would continue
helping her was if she would say that defendant did not rape her. She claimed that she was pregnant
and did not want to be on the street. As soon as she informed Pastor James that she would not
testify in court, he dropped her off at a homeless shelter. TC claimed that she refused to go to
court because she did not want to accuse DR of doing things that DR did not do. She explained:
“I just know I wasn’t fittin to come up here on this stand and lie and say that this man didn’t rape
me when I was 14 years old.” TC stated that all of the other family members who testified at
previous hearings lied on the witness stand. After this brief period of questioning, the trial court
placed TC on a tether and scheduled another hearing.

        During the final hearing, TC denied that she had testified at a court hearing and accused
Kawawn of throwing her out of a moving car. She further denied that she had told anyone that she
had lied about Kawawn throwing her out of a car because her parents took her phone. She did not
recall relating the story about Kawawn to a trial-court referee.

       After obtaining immunity with regard to her accusations against the Cunningham family,
TC admitted that, shortly after defendant’s trial, she had reported to police officers that Stanley
had entered her bedroom and sexually assaulted her. She admitted that she had told police officers
that Christine had leaned against the door and listened while Stanley sexually assaulted her. But
she confirmed that those allegations were not true. Regarding Kawawn, TC admitted that she told
police officers that he sexually assaulted her on two occasions. During the first, he allegedly
choked her while raping her; during the second, he allegedly threw her to the floor, pinned her
arms, and raped her. TC likewise confirmed that neither of these allegations were true. TC


                                                 -6-
explained that she had made these false accusations against the Cunninghams because she had a
fight with Christine, who had called the police, resulting in TC’s arrest for domestic violence.

         With respect to her earlier recantations involving defendant, TC agreed that she had spoken
to defense counsel and told her that DR and DR’s boyfriend had threatened to kill her or “pimp”
her out if she did not falsely accuse defendant of rape. But TC denied at the hearing that this was
a true statement. TC claimed that DR did not force her to do anything, and that she loved DR. TC
further denied that she had told Pastor James in her recorded statement that DR had threatened her.
(In the video, TC claims that DR “influenced” her into “lying” about the sexual assault.)

         TC testified that she agreed to sign the affidavit because she was pregnant and had nowhere
to go. She said that no one told her explicitly that they would not help her unless she helped get
defendant out of prison, but it was clear to her that this was the case. Pastor James and others
testified again and offered a version of events at odds with TC’s testimony.

                        6. THE RENEWED MOTION AND DECISION

        Defendant subsequently filed a renewed motion for a new trial. In his renewed motion,
defendant noted that there was a considerable amount of new evidence that the jury in his criminal
trial had not heard and that the new evidence implicated TC’s credibility. Namely, TC admitted
in an affidavit and other statements that she had lied when she testified that defendant had sexually
assaulted her. Defendant noted as well that TC claimed that DR and DR’s boyfriend had
threatened to kill her or force her into prostitution if she did not accuse defendant. Defendant made
an offer of proof that DR had since been convicted of accepting the earnings of a prostitute and
that DR’s boyfriend had been killed in a gunfight with police officers during a raid by the FBI’s
child-exploitation task force.

        Defendant argued that the trial court should grant him relief under MCL 770.1, MCR 6.431,
or MCR 6.502, because the new evidence showed that there had been a miscarriage of justice and
that he was actually innocent. He maintained that TC’s statements that she had lied were credible
and, in light of the weakness of her trial testimony, that he was entitled to a new trial under People
v Cress, 468 Mich. 678; 664 NW2d 174 (2003), and People v Johnson, 502 Mich. 541; 918 NW2d
676 (2018). He also cited evidence that TC had accused other family members of sexually
assaulting her, which accusations were found to be not credible and, in fact, TC had admitted were
lies. Defendant argued that TC’s other false accusations were remarkably similar to the
accusations that she made against defendant. Finally, he noted that TC had refused to come
forward and was only in court because a private investigator found her living with DR and she was
arrested on a material-witness warrant. Defendant asked that the trial court grant his motion for a
new trial.

        On July 14, 2020, the trial court issued an opinion and order denying defendant’s motion.
The trial court noted that defendant’s motion relied on two broad categories of evidence: (1) the
evidence that TC had made statements accusing others of physically or sexually assaulting her;
and (2) the evidence that TC had told others that she lied when she testified that defendant had
sexually assaulted her. The trial court analyzed these categories separately.




                                                 -7-
       The trial court first noted that TC’s allegations of sexual assault by the Cunninghams
occurred after defendant’s criminal trial. Because that evidence did not exist prior to the trial’s
conclusion, the trial court determined that the evidence could not support a motion for new trial
based on newly discovered evidence. As the trial court explained, “The Cress framework simply
does not apply to them.” The trial court agreed that TC had made her statement about lying about
her brother throwing her out of a car before defendant’s criminal trial, but it concluded that
defendant could have discovered that evidence with reasonable diligence. The trial court also
questioned whether the evidence involving the car would be admissible but, in any event, the
evidence would not make a different result probable on retrial. More specifically, the trial court
found it compelling that the jury had acquitted defendant on one count of CSC-I, which
demonstrated that the jury had evaluated TC’s testimony “critically.”

         The trial court next addressed TC’s statements after defendant’s trial in which she told
others that she had lied at trial. The trial court recognized that such recanting statements are
traditionally viewed with suspicion. Moreover, the evidence ranked low, in the trial court’s
estimation, because it was “not even the victim’s own recantation. It [was] someone else saying
that she [was] recanting.” The trial court found that TC had made the recanting statements, but it
further explained that these statements could be “reconciled” with TC’s testimony to the
contrary—in the trial court’s view, TC “was saying what she thought she needed to say to obtain
help for herself and her baby.” Similarly, the trial court concluded, “The court believes the
victim’s testimony, that she was willing to do or say what she felt she needed to do, true or not
true, to get the assistance she needed.” The trial court further concluded that defendant had failed
to produce TC for over a year. It was also skeptical that TC’s post-trial statements would be
admissible at a new trial.

        With respect to our Supreme Court’s decision in Johnson, the trial court found TC’s
testimony at trial not inherently weak, and so the trial court did not believe that the decision was
on-point. The trial court also distinguished Johnson because that case involved a motion for relief
from judgment, rather than a motion for new trial. Finally, the trial court determined that trial
counsel’s failure to discover the evidence that TC purportedly told a trial-court referee that she
lied about her brother throwing her from a car did not amount to ineffective assistance of counsel.

       Following the trial court’s denial of the motion on remand, the case returned to this Court
on direct appeal.

                                          II. ANALYSIS

       On appeal, defendant raises several claims of error, including ineffective assistance of trial
counsel and evidentiary errors. We need not reach these claims, however, because the trial court
abused its discretion in denying defendant’s motion for new trial based on newly discovered
evidence.

                                  A. STANDARD OF REVIEW

         This Court reviews for an abuse of discretion a trial court’s decision on a motion for a new
trial. Johnson, 502 Mich. at 564. A trial court abuses its discretion when it selects an outcome that
falls outside the range of reasonable outcomes. Id. This Court reviews for clear error the factual



                                                -8-
findings underlying the trial court’s application of the law. Id. at 565. A finding is clearly
erroneous when this Court is left with the definite and firm conviction that the trial court erred. Id.

                                B. MOTION FOR A NEW TRIAL

       This Court granted defendant’s motion to remand this case to the trial court so that he could
move for a new trial based on newly discovered evidence. People v Rogers, unpublished order of
the Court of Appeals, entered September 18, 2018 (Docket No. 336000). On remand, defendant
moved for a new trial under MCL 770.1, MCR 6.431, or MCR 6.502, on the ground that he had
discovered evidence that TC had committed perjury at his original trial.

        Under MCL 770.1, a trial court “may grant a new trial to the defendant, for any cause for
which by law a new trial may be granted, or when it appears to the court that justice has not been
done, and on the terms or conditions as the court directs.” Although MCL 770.1 allows a trial
court to grant a new trial “when it appears to the court that justice has not been done,” this Court
previously interpreted the trial court’s authority under that statute to be limited to “those
circumstances where the defendant has been denied a fair trial.” Wayne Co Prosecutor v
Recorder’s Court Judge, 148 Mich. App. 320, 324; 384 NW2d 47 (1985), remanded 429 Mich. 893
(1988).1 This Court explained that a trial court cannot use MCL 770.1 to accomplish indirectly
what it could not accomplish directly. Id. at 325. Additionally, this Court has held that our
Supreme Court superseded MCL 770.1 with the adoption of MCR 6.431. See People v McEwan,
214 Mich. App. 690, 693 n 1; 543 NW2d 367 (1995). Under MCR 6.431(B), a trial court may grant
a defendant’s motion for a new trial “on any ground that would support appellate reversal of the
conviction or because it believes that the verdict has resulted in a miscarriage of justice.”
Consequently, the proper inquiry is whether the trial court abused its discretion when it denied
defendant’s motion for a new trial under MCR 6.431(B), premised on newly discovered evidence.

        A brief note before proceeding further. Because defendant moved for a new trial under
MCR 6.431(B), the trial court stated that it would focus on case law involving motions “styled as
motions for new trials,” rather than motions for relief from judgment under MCR 6.502. This
statement is a bit unclear, as several of the binding and relevant opinions of this Court and our
Supreme Court involve requests for new trial made in a motion for relief from judgment. There
are certainly differences between a motion for new trial under MCR 6.431 and a motion for relief
from judgment under MCR 6.502, including, among other things, additional procedural
prerequisites for obtaining relief under the latter.

       With that said, in the context of a criminal defendant’s request for a new trial based on
newly discovered evidence, the four-part standard set forth by our Supreme Court in Cress, 468
Mich. at 692, applies to that request, whether it is made in a motion for new trial under MCR 6.431
or a motion for relief from judgment under MCR 6.502. Compare People v Rao, 491 Mich. 271,
279-281; 815 NW2d 105 (2012) (applying Cress to the defendant’s motion for new trial) with
People v Grissom, 492 Mich. 296, 319; 821 NW2d 50 (2012) (applying Cress to the defendant’s


1
 Decisions published before November 1, 1990, are not binding on this Court. See
MCR 7.215(J)(1). Those decisions, however, are entitled to deference and should not be
casually disregarded. See People v Bensch, 328 Mich. App. 1, 2 n 6; 935 NW2d 382 (2019).


                                                 -9-
request for a new trial made in a motion for relief from judgment). Likewise, cases interpreting
and applying Cress’s four-part standard are relevant to the question in this case—whether
defendant is entitled to a new trial based on newly discovered evidence—regardless of whether
the particular case involved a motion for new trial or motion for relief from judgment.

        The only relevant difference, under the facts of this case, between a motion for a new trial
under MCR 6.431 and a motion for relief from judgment under MCR 6.502 is procedural.
Defendant could not file a motion for relief from judgment because his claims were still on appeal
in this Court. See MCR 6.501; MCR 6.508(D)(1). The proper procedure was to ask this Court for
the opportunity to file a motion for a new trial in the trial court. See MCR 6.431(A)(2);
MCR 7.208(B); MCR 7.211(C)(1). Defendant did that, and this Court granted the request.

             C. WHAT CONSTITUTES “NEWLY DISCOVERED EVIDENCE”?

        Returning to the matter at hand, our Supreme Court has long recognized that a new trial
may be warranted on the basis of newly discovered evidence. See Rao, 491 Mich. at 279. Requests
for a new trial have traditionally been looked at with disfavor, however, because courts do not
want the parties to submit evidence in “installments.” As the Rao Court explained, “The policy of
the law is to require of parties care, diligence, and vigilance in securing and presenting evidence.”
Id. at 280 (cleaned up). Accordingly, the cases where a reviewing court “has held that there was
an abuse of discretion in denying a motion based on such grounds are few and far between.” Id.
(cleaned up).

        And yet, a judicial avenue must remain open for the rare case where, after new evidence is
discovered, justice necessitates a new trial. In Cress, our Supreme Court set forth the roadmap for
courts to travel when considering whether justice requires a new trial. Under Cress, a defendant
who seeks a new trial based on newly discovered evidence must satisfy each of the following four
conditions: “(1) the evidence itself, not merely its materiality, was newly discovered; (2) the newly
discovered evidence was not cumulative; (3) the party could not, using reasonable diligence, have
discovered and produced the evidence at trial; and (4) the new evidence makes a different result
probable on retrial.” Cress, 468 Mich. at 692 (cleaned up).

        The first matter to resolve on appeal is what constitutes “newly discovered evidence” for
purposes of defendant’s motion for new trial. Generally speaking, the request for new trial must
be grounded upon the recent discovery of evidence of an asserted thing or event—i.e., a proposed
fact—that existed or took place prior to the conclusion of the trial. Things or events that came
into existence or took place after trial do not generally qualify as grounds for a new trial because
they could not have been the subject of testimony at trial. See Bishop v Gaudio, 266 Mich. 267,
270; 253 N.W. 292 (1934) (concluding that the findings from a medical examination after trial did
not constitute a “showing made one of newly discovered evidence”); People v Burton, 74 Mich
App 215, 222-223; 253 NW2d 710 (1977) (recognizing that newly discovered evidence must be
evidence that existed at the time of the trial, but that could not have been discovered with
reasonable diligence); see also United States v Hall, 324 F3d 720, 723 (CA DC, 2003) (concluding
that events and transactions occurring after trial could not justify a new trial under FR Crim P 33);
United States v Beran, 546 F2d 1316, 1319 n 1 (CA 8, 1976) (same); United States v Bolden, 355
F2d 453, 461 (CA 7, 1965) (same).



                                                -10-
        Here, defendant relies on evidence of several proposed facts in support of his motion for
new trial: (1) evidence that TC lied during her trial testimony about defendant raping her; (2)
evidence that TC lied to authorities about her brother pushing her from a car; and (3) evidence that
TC lied to authorities about her adoptive father and brother raping her while her adoptive mother
knowingly acquiesced. Of the three, only (1) and (2) are about alleged things or events that existed
or occurred prior to the conclusion of the trial, i.e., false testimony during trial and being pushed
from a car prior to the date that the trial concluded. We agree with the trial court that evidence
that TC lied about her adoptive father and brother raping her, and her adoptive mother’s knowing
acquiescence, does not qualify as “newly discovered evidence” for purposes of defendant’s motion
for new trial. TC did not make the allegations about these purported events until after the trial
concluded, and there is nothing to suggest that TC claimed that these purported events occurred
prior to the trial’s conclusion. In other words, nothing about these false allegations could have
conceivably been the subject of testimony at trial. Burton, 74 Mich. App. at 222-223. But, as
explained later, this does not mean that evidence of (3) is irrelevant to the Cress analysis.

        With respect to (2), we also agree with the trial court that TC’s admission that she lied
about her brother pushing her from a car has little relevance to defendant’s motion for new trial.
The subject matter of the trial (sexual assault) and the new evidence (pushed from a car)
conceptually share almost nothing in common, and the subject of each allegation is different
(biological father versus adopted brother). Other than showing the bare fact that TC was willing
to lie about a family member, this particular evidence involving the brother does not make a
determination of whether defendant sexually assaulted TC more or less probable than it would be
without the evidence.

        Our focus turns then to evidence that TC lied during her trial testimony about defendant
assaulting her, i.e., evidence that TC recanted her story. Traditionally, courts have considered
recantation evidence with suspicion. As our Supreme Court explained nearly a hundred years ago,
“There is no form of proof so unreliable as recanting testimony. In the popular mind it is often
regarded as of great importance. Those experienced in the administration of criminal law know
well its untrustworthy character.” People v Van Den Dreissche, 233 Mich. 38, 46; 206 N.W. 339
(1925) (cleaned up). This Court recently reiterated this suspicion: “As a rule, the court is not
impressed by the recanting affidavits of witnesses who attempt to show that they perjured
themselves at the trial.” People v Norfleet, 317 Mich. App. 649, 661; 897 NW2d 195 (2016)
(cleaned up). Nevertheless, the “discovery that testimony introduced at trial was perjured may be
grounds for ordering a new trial.” People v Barbara, 400 Mich. 352, 363; 255 NW2d 171 (1977);
see also People v Smallwood, 306 Mich. 49, 54-55; 10 NW2d 303 (1943); People v Mechura, 205
Mich. App. 481, 483; 517 NW2d 797 (1994).

       In current form, defendant’s recantation evidence consists largely of hearsay statements.
The testimony by family members and others of what TC allegedly told them is classic hearsay
under MRE 801. The video was admitted into evidence by the trial court because TC was
unavailable at that particular hearing, but it is uncertain whether the video could be introduced as
substantive, nonhearsay evidence at a future retrial. See, e.g., MRE 803(5),(24); MRE
804(b)(3),(7). And the sworn affidavit is not a “prior statement” for purposes of MRE 801(d)(1),
Barnett v Hidalgo, 478 Mich. 151, 160; 732 NW2d 472 (2007), nor is it an “admission by a party-
opponent” for purposes of MRE 801(d)(2), People v Carson, 87 Mich. App. 163, 169; 274 NW2d
3 (1978). As it was with the trial court, it is not clear to this Court how defendant’s evidence, in


                                                -11-
its current form, could be used as substantive evidence of recantation at retrial. At best, it seems
that this evidence could be used to impeach TC’s “recantation of her recantation,” similar to how
it was used during the remand hearing. See People v Jenkins, 450 Mich. 249, 256; 537 NW2d 828
(1995) (“The purpose of extrinsic impeachment evidence is to prove that a witness made a prior
inconsistent statement—not to prove the content of the statement.”); see also 3 Wright, King &
Klein, Federal Practice & Procedure (3d ed), § 557.1, p 579 (“FPP”) (“In that instance [when the
witness recants her recantation statement,] the recantation statement would be merely impeaching
evidence, rather than substantial evidence in the defendant’s favor.”). With respect to the remand
hearing, TC’s testimony during the hearing could be used as substantive evidence at a subsequent
retrial if it meets the requirements of MRE 801(d)(1) (prior statement of witness) or 804(b)(1)
(declarant unavailable/former testimony), although the testimony mainly consisted of TC
admitting that she made recanting statements but then asserting that those statements were lies,
i.e., the statements were used to impeach TC’s credibility.

         Prior to Grissom, some courts considered impeachment evidence insufficient to support a
motion for new trial based on newly discovered evidence. As the Supreme Court put it in Barbara,
“Generally, too, where the new evidence is useful only to impeach a witness, it is deemed merely
cumulative.” Barbara, 400 Mich. at 363. This changed with Grissom, however, where our
Supreme Court made clear that impeachment evidence alone can be a sufficient basis for a new
trial as long as the four-part test from Cress is satisfied. Grissom, 492 Mich. at 321. Thus, the fact
that defendant’s newly discovered evidence consists of impeachment evidence is not a bar to
appellate relief; therefore, we need to consider this impeachment evidence within the framework
of Cress.

        D. ALL OF THE EVIDENCE THAT WOULD BE AVAILABLE AT RETRIAL

        We have little trouble concluding that the first three conditions of Cress are met here. One,
TC’s statements in the video and sworn affidavit, and her alleged recantation statements to others,
all were made after the trial and therefore were newly discovered. Two, although TC’s credibility
was attacked by defense counsel at trial, there was nothing in the form of recantation statements
that could have been used for impeachment, and therefore the impeachment evidence is not merely
cumulative. And three, there is nothing to suggest that TC recanted her allegations prior to or
during the trial, and therefore the impeachment evidence could not have been, using reasonable
diligence, discovered and used at trial.

        With respect to the fourth condition, we leave as an open question whether the recantation
evidence alone would be sufficient for a new trial. We are mindful that, as explained earlier,
recantation evidence is usually (and correctly) met with skepticism when considering a request for
a new trial. And here, we have recantation-within-recantation, as TC admitted on remand that she
made recanting statements in the video and sworn statement, but adamantly asserted that those
recanting statements were themselves lies. If the statements of TC recanting—compared with the
evidence offered at the original trial and TC’s testimony on remand disavowing the recanting
statements—were all that this Court had to consider on defendant’s request for new trial, then it is
quite likely that the motion would fail. But under our Supreme Court’s recent opinion in Johnson,
defendant is not limited to this evidence, contrary to the trial court’s decision below.




                                                -12-
        In Johnson, our Supreme Court clarified two important points about how motions for new
trial based on newly discovered evidence are to be analyzed. First, the trial court is not acting as
the “ultimate fact-finder,” because the question is not whether to dismiss the criminal case but
whether to retry the defendant. Johnson, 502 Mich. at 567. Given this, when analyzing the
evidence offered for retrial, the trial court must consider “whether a reasonable juror could find
the [evidence] credible on retrial.” Id. While it remains within the trial court’s discretion to
evaluate a witness’ credibility on a motion for new trial, Cress, 468 Mich. at 692, the trial court
must do so while “contemplating a future trial and the role of a future fact-finder,” Johnson, 502
Mich. at 568. As the Court explained, “[I]f a witness is not patently incredible, a trial court’s
credibility determination must bear in mind what a reasonable juror might make of the testimony,
and not what the trial court might decide, were it the ultimate fact-finder.” Id.

        Second, and of particular importance here, the Johnson Court elaborated a subtle, but
material, expansion of the evidence that must be considered under the fourth Cress condition. Prior
to Johnson, the evidence that had to be considered on a motion for new trial based on newly
discovered evidence consisted of two distinct classes: (1) evidence presented at the original trial;
and (2) the newly discovered evidence. See, e.g., Grissom, 492 Mich. at 321 (majority opinion);
id. at 342 (MARKMAN, J., concurring) (“Any evidence that falls outside these classes is plainly
beyond the scope of the Cress process.”); but see id. at 365 & n 54 (ZAHRA, J., concurring in part
and dissenting in part) (noting that the limitation to the two classes of evidence was at odds with
Justice MARILYN KELLY’s concurring opinion as well as Cress, where the trial court granted the
prosecutor’s motion to reopen proofs on the defendant’s motion for new trial).

        In Johnson, however, our Supreme Court expanded the second class of evidence beyond
just the “newly discovered evidence” to include now all of “the evidence that would be presented
on retrial.” Johnson, 502 Mich. at 571. As the Johnson Court clarified, “Thus, the evidence that
must be taken into consideration when assessing a claim of newly discovered evidence is not
simply the evidence presented at the original trial, but also the evidence that would be presented
at a new trial.” Id. This includes, but importantly is not limited to what, strictly speaking, would
qualify as “newly discovered evidence” to support a motion for new trial.

        To illustrate how this clarification expands the second class of evidence, consider Johnson
itself. As explained earlier, “newly discovered evidence” for purposes of a motion for new trial is
evidence about some purported thing or event that existed or took place prior to the original trial’s
conclusion. Recantation evidence falls within this category because it is evidence of false
testimony given during the trial. Similarly, new, previously unknown eyewitness testimony falls
within this category because it is evidence about an event (i.e., the crime) that occurred before the
trial. In Johnson, the defendant offered both of these types of “newly discovered evidence” in
support of the request for new trial.

        In addition, however, the prosecutor in Johnson argued, and the trial court had agreed, that
the new eyewitness was not credible based in part on that witness’ conviction for perjury. The
perjured testimony and subsequent conviction occurred in an unrelated case years after the
defendant’s original trial. Strictly speaking, therefore, the perjury conviction was not “newly
discovered evidence” for purposes of the defendant’s request for a new trial. And yet, if the
defendant were granted a retrial, there was little doubt that the prosecutor would have attacked the
credibility of the new eyewitness with the perjury conviction. Given this, the Johnson Court


                                                -13-
acknowledged that it was appropriate for the trial court to consider this evidence of a post-trial fact
when evaluating the defendant’s request for new trial. See id. at 570. Accordingly, both the
description of the standard and how the standard was actually used in Johnson makes clear that,
when evaluating a motion for new trial based on newly discovered evidence, the court must
consider the evidence admitted at the original trial and all of the record evidence that has come to
light to-date that could be used at the retrial. Cf id. at 577 n 17 (noting that one of the defendants
could not use the recanting evidence “as an independent ground for relief” because he had raised
it in an earlier motion for relief from judgment, but the evidence could be considered by the court
“in the context of the claim [the defendant] is now raising”); see also Williams v United States, 500
F2d 105, 108 (CA 9, 1974) (reversing the district court and granting a new trial by reason of tainted
testimony of a witness who was subsequently convicted of perjury involving similar
circumstances); United States v Segelman, 83 F Supp 890, 893 (WD PA, 1949) (granting a new
trial where the key witness had been convicted of perjury at the time of trial, but his appellate
rights had not yet been extinguished at that time, and therefore defense counsel was not permitted
to impeach the witness with the conviction; the appellate rights were extinguished subsequent to
the defendant’s conviction).

        Applying Johnson to the current case, we conclude that the trial court erred in two respects.
With respect to its credibility determinations, the trial court did not distinguish between “what a
reasonable juror might make of the testimony” versus “what the trial court might decide, were it
the ultimate fact-finder.” Johnson, 502 Mich. at 568. The trial court reconciled conflicting
testimony and concluded that TC had a particular motivation for making recanting statements—to
get help for herself and her baby—but it did not consider what a reasonable juror could make of
the conflicting testimony.

        The trial court also erred by failing to consider the evidence of false allegations against the
Cunninghams. Were defendant to be retried, there is little doubt that defense counsel would seek
to undermine TC’s credibility with the evidence of her false allegations against the Cunninghams,
including her sworn testimony admitting that the allegations were false. TC’s testimony admitting
that she lied could be used not just for impeachment purposes, but as a “prior statement of witness”
under MRE 801(d)(1)(A), the testimony could also be used as substantive evidence of motive and
scheme, plan, or system under MRE 404(b). See Grissom, 492 Mich. at 316.

        And judged from the perspective of the time of retrial, there seems little reason to keep this
evidence out. The evidence is not subject to the rape-shield statute. People v Jackson, 477 Mich.
1019; 726 NW2d 727 (2007). In fact, it has long been recognized by Michigan courts that, in
defense against a charge of sexual assault, “the defendant should be permitted to show that the
complainant has made false accusations of rape in the past.” People v Hackett, 421 Mich. 338,
348; 365 NW2d 120 (1984). Even though TC made the false accusations against the Cunninghams
after the purported assault by defendant, the accusations will have occurred prior to TC’s
anticipated testimony at a future retrial. We agree with Justice MARILYN KELLY’s observation in
her concurring opinion in Grissom about the relevant timing on this issue:

       The dispositive question regarding the timing of a past false rape accusation and its
       admissibility is not when a false rape allegation occurred relative to the case at bar.
       Rather, given a defendant’s Sixth Amendment right to confrontation, it is sufficient
       that any prior false allegation occurred before a complainant testifies at trial. To


                                                 -14-
       hold otherwise would lead to unjust results. [Grissom, 492 Mich. at 328 n 13
       (MARILYN KELLY, J., concurring) (emphasis added).]

Thus, the trial court should have considered TC’s false allegations against the Cunninghams
together with the newly discovered impeachment evidence and the evidence used at the original
trial to determine whether defendant was entitled to a new trial.

                  E. ON RETRIAL, A DIFFERENT RESULT IS PROBABLE

        Over the span of a year, the trial court heard several days of testimony from multiple
witnesses. TC made recanting statements in a video and sworn affidavit, she admitted that she
made the statements, and, after being given immunity, she admitted that she made false allegations
of sexual assault against the Cunninghams. The trial court found that TC was a credible witness
in certain respects during these hearings, i.e., she was not patently incredible, and the record
supports this. Given the record, we decline to return the matter to the trial court for further
proceedings, see Johnson, 502 Mich. at 548, 565, and we now consider whether a reasonable juror
could find the new evidence credible and, if so, whether a different result is probable on retrial.

         We need not factor in the hearsay testimony by Pastor Rogers and others to conclude that
a reasonable juror could find much of the new record evidence credible. TC admitted in sworn
testimony that she made recanting statements in the video and affidavit, but she explained that
those statements were actually lies. A reasonable juror could conclude that, in fact, TC told the
truth in the recanting statements or, at a bare minimum, the reasonable juror could conclude that
TC was willing to lie on multiple occasions about the central issue of this case. TC further admitted
under oath that she made false allegations of similar sexual assaults against the Cunninghams, and
from this a reasonable juror could conclude that TC was willing to falsely accuse family members
of rape because she was angry with them. While a reasonable juror could conclude, as did the trial
court, that TC lied in the video and affidavit to get help for herself and her baby, a reasonable juror
could instead conclude that TC’s recanting statements were true, similar to how she recanted her
false allegations against the Cunninghams.

         Because a reasonable juror could find the recanting evidence and admissions of false
accusations credible (which would undermine TC’s credibility with respect to her trial testimony),
we consider the impact that this evidence would have on retrial. The original trial was a classic
“he said/she said” credibility contest between TC and defendant. There were no other
eyewitnesses who testified about the alleged assault, and the physical evidence was inconclusive.2
DR did bolster TC’s allegations with her own allegations of an earlier assault by defendant, but
the testimony about that earlier assault was vague and not without its own credibility problems.

       With respect to TC’s trial testimony, she asserted that defendant assaulted her on two
separate occasions. Her testimony about the first alleged assault was particularly weak and vague,


2
 Dr. Mallon testified that TC’s examination was “nonspecific,” but then asserted that she
confirmed suspected pediatric sexual abuse. This testimony was likely improper because a
physician cannot opine that there was a sexual assault on the basis of a patient’s history alone.
See People v Thorpe, 504 Mich. 230, 261-263; 934 NW2d 693 (2019).


                                                 -15-
and the jury acquitted defendant of one charge of CSC-I. As to the second alleged assault, TC’s
testimony was more specific, identifying details about how defendant removed part of her clothes,
how he held her down by the neck, and the like. But even this testimony was not without its
weaknesses. For example, TC did not recall what she was wearing, and did not know if she
screamed during the assault or even where it occurred in the house. What she did recall was that
defendant threw her to the ground and raped her while making lewd comments that her children
would be her siblings. Given the lack of other eyewitness testimony or clear physical evidence of
rape, the case against defendant came down to TC’s credibility as a witness.

         As to the recanting impeachment evidence, there must be an “exculpatory connection”
between the heart of a witness’s testimony and the newly discovered impeachment evidence.
Grissom, 492 Mich. at 319. There clearly is a connection between TC’s recanting statements
(defendant did not rape her) and her inculpatory trial testimony (defendant did rape her). See id.
at 317; see also Barbara, 400 Mich. at 363-364 (stating that new discovered evidence that a witness
committed perjury is particularly significant when the only evidence that an offense was
committed was founded on the testimony of the individual whose credibility had been put into
question). Moreover, this impeachment evidence would likely undermine TC’s credibility. Even
setting aside the hearsay statements that she purportedly told to others, she asserted during her
testimony that she lied in the video and she lied in a sworn affidavit. Admissions of lying about
the central issue—whether the rape actually occurred—would ceteris paribus undermine any
witness’ credibility to some extent.

         Additionally, TC’s explanation for why she made the recanting statements is itself evidence
that should be considered. See Johnson, 502 Mich. at 572. TC claimed that she lied to Pastor
James and Robert, and lied in her affidavit, because, in her view, defendant’s family would not
help her unless she made the statements. She conceded that no one told her this, yet she believed
this to be the case. An inference could be made that she was willing to make false statements to
manipulate others into giving her what she wanted. Stated another way, her explanation that she
lied to get help from defendant’s family was itself evidence that undermined her credibility because
it demonstrated that she was willing to lie about serious matters to get what she wanted from others.

        TC’s credibility with respect to her trial testimony is further undermined when her false
allegations against the Cunninghams are considered. Her allegations against defendant and those
against the Cunninghams share several material features: (1) both involve family members (TC’s
biological father, on the one hand; TC’s adoptive father and brother, on the other hand); (2) both
involve similar physical acts (e.g., thrown down and then sexually assaulted); (3) both involve a
female partner who purportedly knew that an assault was occurring (Tara, on the one hand;
Christine, on the other hand); and (4) as a possible motive for lying, TC was said to have been
angry with a family member around the time of the alleged assaults. This evidence would likely
be used not just for impeachment purposes, but would also likely be used to show that TC had a
motive for falsely accusing defendant—according to Tara, TC became angry when defendant told
TC that she needed to leave his house and again shortly thereafter when TC learned that someone
had told CPS that she was not living with the Cunninghams. See Hackett, 421 Mich. at 348
(explaining that evidence of a motive to make a false charge of sexual assault is admissible).
Moreover, the evidence might also be admissible to show that TC had a scheme, plan, or system
of making false allegations of sexual assault as retribution against a family member with whom
she became angry. As the Supreme Court observed in Grissom, “If the witness were prepared to


                                                -16-
admit on the stand that a prior accusation of similar nature was false, it is hard to imagine good
reason for excluding the evidence. Prior admitted lies of the same kind in similar circumstances
could powerfully discredit the witness.” Grissom, 492 Mich. at 317.

        When we consider all of the evidence that could be used at retrial—including the evidence
from the original trial, TC’s recanting statements, TC’s explanations for why she made the
recanting statements, and the evidence of false accusations against the Cunninghams—we
conclude that a different result on retrial is probable. Simply put, the case against defendant rests
largely, if not wholly, on TC’s credibility, and the evidence that was presented on remand
discredits TC to a significant extent. If her testimony on this score is not credible, then the case
against defendant collapses.

       Accordingly, the trial court abused its discretion when it denied defendant’s motion for a
new trial.

                                       III. CONCLUSION

         As one commentator observed, “No court wishes a defendant to remain in jail if he has
discovered evidence showing that he is not guilty, but after a man has had his day in court, and has
been fairly tried, there is a proper reluctance to give him a second trial.” 3 FPP § 557, pp 540-541.
Trials are not to be tried by the installment method, and, therefore, parties must use “care,
diligence, and vigilance in securing and presenting evidence” at trial. Rao, 491 Mich. at 280. And
yet, a judicial avenue must remain open for the rare case when, after new evidence is discovered,
justice necessitates a new trial.

        As explained here, justice necessitates that defendant have the right to be retried. The case
against him rested almost entirely on the credibility of the complainant. A reasonable juror could
find the new evidence credible, and when all of the available record evidence is considered, a
different outcome on retrial is probable.

       Accordingly, we reverse the trial court’s denial of defendant’s motion for new trial and
remand for a new trial. Given our decision today, we need not reach defendant’s remaining claims
for appellate relief. We do not retain jurisdiction.



                                                              /s/ Brock A. Swartzle
                                                              /s/ David H. Sawyer
                                                              /s/ Michael J. Kelly




                                                -17-